EXHIBIT 10.2

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
DUKE-WEEKS REALTY LIMITED PARTNERSHIP

           The undersigned, as the General Partner of Duke-Weeks Realty Limited
Partnership (the "Partnership", hereby amends the Partnership's Second Amended
and Restated Agreement of Limited Partnership, as heretofore amended (the
"Partnership Agreement"), pursuant to Sections 4.02(a) and 9.05(a)(v) of the
Partnership Agreement, to add a new Exhibit O to read as provided in the
attached Exhibit O. In all other respects, the Partnership Agreement shall
continue in full force and effect as amended hereby. Any capitalized terms used
in this agreement and not defined herein have the meanings given to them in the
Partnership Agreement.

        

Dated:  February 1, 2001.                 DUKE-WEEKS REALTY CORPORATION,        
  as General Partner                        By:  _______________________________
                    Matthew A. Cohoat                     Senior Vice President
and                     Corporate Controller

 

 

Exhibit O

 

           Series I Preferred Units. Pursuant to authority granted under Section
4.02(a) of this Agreement, the General Partner hereby establishes a series of
preferred Units designated the 8.45% Series I Cumulative Redeemable Preferred
Units (Liquidation Preference $250.00 Per Unit)(the "Series I Preferred Units")
on the following terms:

(a)         Number. The number of authorized units of the Series I Preferred
Units shall be 345,000 and

shall at all times be equal to the number of 8.45% Series I Cumulative
Redeemable Preferred Shares ("Series I Preferred Shares) issued by the General
Partner and then outstanding. Series I Preferred Units shall be issued only to
and held only by the General Partner.

           (b)      Relative Seniority. In respect of rights to receive
dividends and to participate in distributions or payments in the event of any
liquidation, dissolution or winding up of the Partnership, the Series I
Preferred Units shall rank (i) on a parity with any class or series of Units of
the Partnership ("Parity Units") ranking, as to the payment of Distributions and
as to the distribution of assets upon liquidation, dissolution or winding up
(whether or not the Distribution rates, Distribution payment dates or redemption
or liquidation prices per Unit thereof are different from those of the Series I
Preferred Units) if the holders of such class or series of Units and the Series
I Preferred Units shall be entitled to the receipt of Distributions and of
amounts distributable upon liquidation, dissolution or winding up (taking into
account the effects of allocations of Profits, Losses and other items) in
proportion to their respective amounts of accrued and unpaid Distributions per
Unit or liquidation preferences, without preference or priority one over the
other, (ii) senior to any class or series of Units of the Partnership ranking,
as to Distributions or upon liquidation, junior to the Series I Preferred Units
(collectively, "Junior Units") and (iii) senior to the Common Units and any
other class or series of Units of the Partnership ranking, as to Distributions
and upon liquidation, junior to the Series I Preferred Units (collectively,
"Fully Junior Units"). In the event of a Terminating Capital Transaction and/or
a liquidation, dissolution or winding up of the Partnership, holders of Series I
Preferred Units shall be entitled to such Distributions as provided in Section
4.04 of the Partnership Agreement, taking into account the required allocations
of Profits, Losses and other items to the Partnership as provided in Section
4.06 of the Partnership Agreement. Distributions to the holder of Series I
Preferred Units will be made prior to Distributions to holders of Junior Units
or Fully Junior Units or to other Partners in accordance with Capital Account
positive balances pursuant to Section 4.04(d). Nothing contained in Section 4.06
of the Partnership Agreement or this Exhibit O shall prohibit the Partnership
from issuing additional Units which are Parity Units with Series I Preferred
Units.

         (c)      Distributions.

The General Partner, as holder of the then outstanding Series I Preferred Units,
shall be entitled to receive, when and as declared by the General Partner out of
any funds legally available therefor, cumulative Distributions at an initial
rate of 8.45% per Unit per year, payable in equal amounts of $5.28125 per Unit
quarterly in cash on the last day of each March, June, September and December
or, if not a Business Day (as hereinafter defined), the next succeeding Business
Day beginning on March 31, 2001 (each such day being hereinafter called a
“Quarterly Distribution Date” and each period ending on a Quarterly Distribution
Date being hereinafter called a “Distribution Period”). Distributions shall be
payable to the General Partner as holder of the Series I Preferred Units at the
close of business on the applicable record date (the “Record Date”), which shall
be on such date designated by the Partnership for the payment of Distributions
that is not more than 30 nor less than 10 days prior to such Quarterly
Distribution Date.  The amount of any distribution payable for any Distribution
Period shorter than a full Distribution Period (including the first Dividend
Period) shall be prorated and computed on the basis of a 360-day year of twelve
30-day months. Distributions on each Series I Preferred Unit shall accrue and be
cumulative from  and including the date of original issue thereof, whether or
not (i) Distributions on such units are earned and declared, (ii) the
Partnership has earnings, or (iii) on any Quarterly Distribution Date there
shall be funds legally available for the payment of Distributions. Distributions
paid on the Series I Preferred Units in an amount less than the total amount of
such Distributions at the time accrued and payable on such units shall be
allocated pro rata on a per Unit basis among all such Series I Preferred Units
at the time outstanding. Except as provided in subparagraph (e)(2)(v) and the
last sentence of this paragraph, unless the full cumulative Distributions on the
Series I Preferred Units have been or contemporaneously are declared and paid or
declared and a sum sufficient for the payment thereof set apart for payment for
all past Distribution Periods and the then current Distribution Period, no
Distributions (other than Distributions payable solely in Common Units or other
Fully Junior Units) shall be declared or paid or set aside for payment or other
Distribution made upon the Common Units or any other units of Partnership
interest ranking junior to or on a parity with the Series I Preferred Units as
to Distributions or upon liquidation, nor shall any Common Units, or any other
units of Partnership interest ranking junior to or on a parity with the Series I
Preferred Units as to Distributions or upon liquidation be redeemed, purchased
or otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of such units) by the
Partnership or any subsidiary of the Partnership (except for conversion into or
exchange for such capital units of the Partnership ranking junior to the Series
I Preferred Units as to Distributions and upon liquidation).  If accrued
Distributions on the Series I Preferred Units for all prior Distribution Periods
have not been paid in full, then any Distribution declared on the Series I
Preferred Units for any Distribution Period and on any series of preferred units
at the time outstanding ranking on a parity as to the Distributions with the
Series I Preferred Units will be declared ratably in proportion to accrued and
unpaid Distributions on the Series I Preferred Units and such series of
preferred units at the time outstanding ranking on a parity as to Distributions
with the Series I Preferred Units.

 

 

  “Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

  (2)      The amount of any Distributions accrued on any Series I Preferred
Units at any Quarterly Distribution Date shall be the amount of any unpaid
Distributions accumulated thereon, to and including such Quarterly Distribution
Date, whether or not earned or declared, and the amount of Distributions accrued
on any units of Series I Preferred Units at any date other than a Quarterly
Distribution Date shall be equal to the sum of the amount of any unpaid
Distributions accumulated thereon, to and including the last preceding Quarterly
Distribution Date, whether or not earned or declared, plus an amount calculated
on the basis of the annual Distribution rate of 8.45% per unit, for the period
after such last preceding Quarterly Distribution Date to and including the date
as of which the calculation is made based on a 360-day year of twelve 30-day
months.

  (3)      Except as provided in this Exhibit O, the Series I Preferred Units
shall not be entitled to participate in the earnings or assets of the
Partnership.

  (4)      Any Distribution payment made on the Series I Preferred Units shall
be first credited against the earliest accrued but unpaid Distribution due with
respect to such units which remains payable.

  (5)      If, for any taxable year, the Partnership elects to designate as
“capital gain Distributions” (as defined in Section 857 of the Code), any
portion (the “Capital Gains Amount”) of the Distributions paid or made available
for the year to holders of all classes of Units (the “Total Distributions”),
then the portion of the Capital Gains Amount that shall be allocated to the
holders of the Series I Preferred Units shall be the amount that the total
Distributions paid or made available to the holders of the Series I Preferred
Units for the year bears to the Total Distributions.

 

 

(e)          No Distributions on the Series I Preferred Units shall be
authorized by the General Partner or be paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness, prohibit such
authorization, payment or setting apart for payment or provide that such
authorization, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such authorization or payment shall be
restricted or prohibited by law.  Notwithstanding the foregoing, Distributions
on the Series I Preferred Units will accrue whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such Distributions and whether or not such Distributions are authorized.

(e)      Liquidation Rights.

(e)         Upon the voluntary or involuntary dissolution, liquidation or
winding up of the Partnership, the holders of the Series I Preferred Units then
outstanding shall be entitled to receive and to be paid out of the assets of the
Partnership available for distribution to the Partners, before any payment or
distribution shall be made on any Junior Units, the amount of $250.00 per Series
I Preferred Unit, plus accrued and unpaid Distributions thereon.

(e)         After the payment to the holders of the Series I Preferred Units of
the full preferential amounts provided for in this Exhibit O, the holders of the
Series I Preferred Units, as such, shall have no right or claim to any of the
remaining assets of the Partnership.

(e)         If, upon any voluntary or involuntary dissolution, liquidation, or
winding up of the Partnership, the amounts payable with respect to the
preference value of the Series I Preferred Units and any other units of the
Partnership ranking as to any such distribution on a parity with the Series I
Preferred Units are not paid in full, the holders of the Series I Preferred
Units and of such other units will share ratably in any such distribution of
assets of the Partnership in proportion to the full respective preference
amounts to which they are entitled.

  (4)               Neither the sale, lease, transfer or conveyance of all or
substantially all of the property or business of the Partnership, nor the merger
or consolidation of the Partnership into or with any other entity or the merger
or consolidation of any other entity into or with the Partnership, shall be
deemed to be a dissolution, liquidation or winding up, voluntary or involuntary,
for the purposes of this Exhibit O.

(e)      Redemption by the Partnership.

(1)         Optional Redemption.  The General Partner shall cause the
Partnership to redeem one Series I Preferred Unit for each Series I Preferred
Share redeemed by the General Partner, at a price per Series I Preferred Unit
(the “Series I Redemption Price”), payable in cash, of $250.00, together with
all accrued and unpaid Distributions to and including the date fixed for
redemption (the “Series I Redemption Date”).  The Series I Preferred Units have
no stated maturity and will not be subject to any sinking fund or mandatory
redemption provisions.

 

 

(2)         Procedures of Redemption.

   (i)      The General Partner shall provide the Partnership with a copy of any
notice of redemption given by the General Partner pursuant to Section (e)(2)(i)
of Exhibit I to its Second Amended and Restated Articles of Incorporation, as
amended.  No failure to give such notice or any defect therein or in the mailing
thereof shall affect the validity of the proceedings for the redemption of any
Series I Preferred Units.

   (ii)               If notice has been mailed by the General Partner in
accordance with Section (e)(2)(i) of Exhibit I to its Second Amended and
Restated Articles of Incorporation, as amended, and provided that on or before
the Series I Redemption Date specified in such notice all funds necessary for
such redemption shall have been irrevocably set aside by the Partnership,
separate and apart from its other funds in trust for the pro rata benefit of the
holders of the Series I Preferred Units so called for redemption, so as to be,
and to continue to be available therefor, then, from and after the Series I
Redemption Date, Distributions on the Series I Preferred Units so called for
redemption shall cease to accumulate, and said units shall no longer be deemed
to be outstanding and shall not have the status of Series I Preferred Units and
all rights of the General Partner as holder thereof (except the right to receive
the Series I Redemption Price) shall cease. Upon surrender, in accordance with
such notice, of the certificates for any Series I Preferred Units so redeemed
(properly endorsed or assigned for transfer, if the Partnership shall so require
and the notice shall so state), such Series I Preferred Units shall be redeemed
by the Partnership at the Series I Redemption Price.  In case fewer than all the
Series I Preferred Units represented by any such certificate are redeemed, a new
certificate or certificates shall be issued representing the unredeemed Series I
Preferred Units without cost to the holder thereof.

   (iii)     Any funds deposited with a bank or trust company for the purpose of
redeeming Series I Preferred Units shall be irrevocable except that:

     (A)     the Partnership or the General Partner, as the case may be, shall
be entitled to receive from such bank or trust company the interest or other
earnings, if any, earned on any money so deposited in trust; and

     (B)     any balance of monies so deposited and unclaimed by the General
Partner, as holder of the Series I Preferred Units entitled thereto at the
expiration of two years from the applicable Series I Redemption Date shall be
repaid, together with any interest or other earnings earned thereon, to the
Partnership, and after any such repayment, the General Partner as holder of the
units entitled to the funds so repaid to the Partnership shall look only to the
Partnership for payment without interest or other earnings.

   (iv)     No Series I Preferred Units may be redeemed except from proceeds
from the sale or other issuance of other equity interests of the Partnership.

(v)         Unless full accumulated distributions on all Series I Preferred
Units shall have been or contemporaneously are declared and paid or declared and
a sum sufficient for the payment thereof set apart for payment for all past
Distribution Periods and the then current Distribution Period, no Series I
Preferred Units shall be redeemed or purchased or otherwise acquired directly or
indirectly by the Partnership or any subsidiary of the Partnership (except by
conversion into or exchange for Fully Junior Units) and no preferred units of
the Partnership shall be redeemed unless all outstanding Series I Preferred
Units are simultaneously redeemed; provided, however, that the foregoing shall
not prevent the redemption of Series I Preferred Units to preserve the REIT
status of the General Partner or the purchase or acquisition of Series I
Preferred Units pursuant to a purchase or exchange offer made on the same terms
to holders of all outstanding Series I Preferred Units.  Notwithstanding the
foregoing, in the case of a Redemption Request (as defined below) which has not
been fulfilled at the time the General Partner gives notice of its election to
redeem all or any Series I Preferred Shares, the Series I Preferred Units which
are the subject of such pending Redemption Request shall be redeemed prior to
any other Series I Preferred Units.

         (f)      Voting Rights.  Except as required by law, and as set forth
below, the holders of the Series I Preferred Units shall not be entitled to vote
at any meeting for any purpose or otherwise to participate in any action taken
by the Partnership or the Partners, or to receive notice of any meeting of
Partners.

(1) So long as any Series I Preferred Units remain outstanding, the Partnership
will not, without the affirmative vote or consent of the holders of at least
two-thirds of the Series I Preferred Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (such series voting
separately as a class), (i) authorize or create, or increase the authorized or
issued amount of, any class or series of units ranking prior to the Series I
Preferred Units with respect to the payment of Distributions or the distribution
of assets upon liquidation, dissolution or winding up or reclassify any
authorized units of the Partnership into such units, or create, authorize or
issue any obligation or security convertible into or evidencing the right to
purchase any such units; or (ii) amend, alter or repeal the provisions of the
Partnership’s Amended and Restated Agreement of Limited Partnership, as amended,
whether by merger, consolidation or otherwise (an “Event”), so as to materially
and adversely affect any right, preference, privilege or voting power of the
Series I Preferred Units or the holders thereof; provided, however, with respect
to the occurrence of any of the Events set forth in (ii) above, so long as the
Series I Preferred Units remain outstanding with the terms thereof materially
unchanged, taking into account that upon the occurrence of an Event, the
Partnership may not be the surviving entity, the occurrence of any such Event
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting power of holders of Series I Preferred Units and provided
further that (x) any increase in the amount of the authorized preferred units or
the creation or issuance of any other series of preferred units, or (y) any
increase in the amount of authorized Series I Preferred Units or any other
preferred units, in each case ranking on a parity with or junior to the Series I
Preferred Units with respect to payment of Distributions or the distribution of
assets upon liquidation, dissolution or winding up, shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers.

   The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required shall
be effected, all outstanding Series I Preferred Units shall have been redeemed
or called for redemption and sufficient funds shall have been deposited in trust
to effect such redemption.

           (2)      On each matter submitted to a vote of the holders of Series
I Preferred Units in accordance with this Exhibit O, or as otherwise required by
law, each Series I Preferred Unit shall be entitled to ten (10) votes, each of
which ten (10) votes may be directed separately by the holder thereof.

 

 